DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BRANDACE BAKER,
                             Appellant,

                                    v.

  ROBERT P. MURPHY, ACD HOLDINGS, LLC, LOUIS DEVALEIX, an
     individual, VALEO RESOURCES LLC, a Florida limited liability
 company, REDITAS MEDICAL BILLING LLC, a Florida limited liability
 company, ETR3 LLC, a Delaware limited liability company, HARMONY
RECOVERY CENTERS, LLC, a Florida limited liability company, VALEO
LABFORCE PERSONNEL, LLC, a Florida limited liability company, ETR-
 3, LLC, a Florida limited liability company, PARAGON DIAGNOSTICS,
LLC, a Florida limited liability company, MELIOR HEALTH PARTNERS,
                 LLC, a Florida limited liability company,
                                  Appellees.

                              No. 4D21-3034

                              [May 19, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2018-CA-012672-
XXXX-MB.

    Kevin F. Richardson of Clyatt & Richardson, P.A., West Palm Beach,
for appellant.

  Daniel Desouza of Desouza Law, P.A., Coral Springs, for appellee
Robert P. Murphy.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.